Per Curiam.
Defendant was convicted on a plea of guilty of breaking and entering, MCLA 750.110; MSA 28.305. He appeals of right.
Defendant contends that the trial judge failed to elicit a sufficient factual basis for the plea in accord with GCR 1963, 785.3 and that he erred in considering the preliminary examination prior to accepting the plea. Defendant was charged under the aiding and abetting statute. MCLA 767.39; MSA 28.979. A review of the plea taking indicates that defendant knew one of his accomplices intended to commit a breaking and entering and that defendant drove him to a store so that he could do so. This is a sufficient factual basis to sustain a conviction as an aider and abettor. See People v Poplar, 20 Mich App 132 (1969).
Defendant’s argument regarding the use of the preliminary examination to supply a factual basis for his plea is also without merit. It is not error for the trial judge to use the preliminary examination for such a purpose. People v Donald T Moore, 21 Mich App 150 (1970).
Affirmed.